Stockton, J.
If the court had allowed the question to be asked, as propounded by the defendant, and the juror had answered, that he was a member of 44 an association, or organized company, for the prosecution of persons generally, arrested for horse-stealing,’4 such fact, if shown, would not have disqualified the juror, and is not one of the causes for'which a challenge for implied bias, is allowed by the statute. Code, sec. 2986.
It is claimed for defendant, however, that the answer to the question, if allowed by the court, might have determined the mind of the defendant, as to the exercise of his right of *411peremptory challenge. In this latter view of the subject, we think, the shape in which the questions should be put to the juror, was a matter within the discretion of the court. In this instance, the court ruled that the witness might be asked, “whether he was a member of any organization existing in the county, or elsewhere, engaged in prosecuting the present cause.” We think there was no improper exercise of the discretion of the court, and no prejudice has resulted to the defendant, from the change in the form of the question made by the court.
A witness for the prosecution, testified that he was posessed of the signs and tokens by which horse-thieves are known and recognized by each other; and that by means of such signs, he acquired the confidence of the defendant, Avho, in a conversation with the witness, confessed to him the larceny of the horses for which defendant was then on his trial. On cross-examination, the witness was asked by the defendant, what the signs were, and he declined to answer. The court ruled that the witness might answer or not, as lie pleased, and refused to compel him to make known the said signs. In this ruling of the court, we think, there was no error.
A witness called for the state, testified that the general character of William Ii. Miller for truth and veracity, was good. On cross-examination, the witness stated, “that the only grounds on which he testified that Miller’s character was good, was that a majority of the people he had heard speak on the subject,'spoke in favor of his character being good.” The defendant thereupon moved the court to rule out the testimony of the witness. The court refused the motion.
The objection to the testimony was not stated. All that appears by the record, is the motion to rule out the testimony, the refusal of the court, and the exception of the defendant. The ground of the objection should have been distinctly stated ; and the fact that it was not so stated, was *412a sufficient reason for overruling the motion. Danforth, Davis & Co. v. Carter and May, 1 Iowa, 552 ; Patterson v. Stiles, 6 Iowa, 54.
The court was asked to instruct the jury, that “verbal confessions of guilt are to be received with great caution.” The court refused to give the instruction as asked, but gave the same in the following form: “Yerbal confessions of guilt, uncorroborated by circumstances, are to be received with great caution.” The court was further asked to instruct the jury, that “ extra-judicial confessions — that is, confessions made out of court — -when testified to by but one witness, and where the property is not traced to the possession of the accused, are not alone sufficient to convict.” This instruction was modified by the court, in the same manner as the preceding one, so as to read : “ Extra-judicial confessions, when testified to by but one witness, uncorroborated by circumstances, &c.,” and in the latter form was given to the jury. The defendant excepted to the modifications made by the court, and now assigns for error the refusal of the court to give the instructions as asked by him.
We are unable to perceive that the modification made by the court, essentially varied the principle embodied in the instruction. The addition made by the court was, perhaps, rendered necessary by the circumstances of the present case, and it is not made to appear that any prejudice has resulted therefrom to the defendant.
■ Other errors are assigned, which it will not be necessary for us to notice in this opinion. No such error has been shown in the proceedings of the court, as to call for a reversal of the judgment.
Judgment affirmed.